Citation Nr: 1036444	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-29 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for claimed basal cell 
carcinoma and shingles, originally claimed as skin growths and 
lesions, due to Agent Orange Exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the RO.

During the pendency of the appeal, the issue of entitlement to 
service connection for posttraumatic stress disorder was granted 
by a July 2006 RO rating decision; therefore, that benefit has 
been fully granted, and that issue is no longer before the Board.

In an October 2007 statement, the Veteran requested a Central 
Office Board hearing in Washington, DC.  The Veteran was notified 
in November 2007 that he was scheduled for a hearing in February 
2008; however, he failed to appear.  Therefore, the Board finds 
that the Veteran essentially waived his right to a hearing.  See 
38 C.F.R. § 20.702.

In July 2008, the Board remanded the claim for additional 
development, to include affording the Veteran a VA examination.  
The examination was performed in September 2009, and the case has 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim 
on appeal is warranted, even though such will, regrettably, 
further delay an appellate decision on the matter on appeal.

In the July 2008 remand, the Board instructed that the Veteran 
should be afforded a VA examination to determine the nature and 
likely etiology of his claimed skin disorder.  The examiner was 
asked to provide a complete rationale for all conclusions 
reached.

The Veteran was afforded a VA skin examination in September 2009.  
The examiner indicated that he reviewed the service, VA, and 
private medical records.  It was noted that the Veteran was 
diagnosed with pityriasis rosea and subcutaneous lipoma while he 
was on active duty.  The examiner provided current diagnoses of 
squamous cell cancer of the left shoulder, excised; and multiple 
other skin lesions excised, remote past, diagnosis unknown.  He 
opined that the Veteran had a lipoma excised shortly after 
separation from the service which at least as likely as not was 
related to the lipoma he had during military service.  He further 
opined that the other lesions excised since separation were not 
related to the conditions that he had in the military.  For his 
rationale, he stated that none of the other lesions could be 
considered related to pityriasis or to lipomas.

The Board observes that according to the Veteran's service 
treatment records, he was diagnosed with pityriasis rosa and 
lipomas in October 1968; with herpes in March 1969; with tinea 
versicolor in April 1969; and with tinea cruris in June 1969.  
However, beyond the notes regarding the Veteran's treatment 
during service, the examination report is not entirely consistent 
with the evidence of record.  Although the VA examiner opined 
that the lipoma excised shortly after separation from service was 
at least as likely as not related to the lipoma the Veteran had 
during service, the Board notes that the available private 
medical records date to March 1972, and the first mention of the 
removal of a cyst appears in July 1978; eight years after the 
Veteran left active duty.  As eight years had passed, it is 
unclear if the July 1978 cyst is what the VA examiner was 
referring to in regards to the lipoma excised shortly after 
separation from service.

Additionally, the examiner indicated that the Veteran's prior 
skin lesions had unknown diagnoses.  However, the private 
treatment records show that in August 1980, the Veteran had an 
area that looked like a basal cell carcinoma.  In October 1982, 
the Veteran had a dermatofibroma with ulceration.  In 
October 1990, the Veteran was diagnosed with an infiltrating 
basal cell carcinoma.  In November 2001, he was diagnosed with 
shingles.  In January 2007, a biopsy revealed an epidermoid cyst.  
A VA treatment record from June 2008 shows that the Veteran had a 
pruritic spot on his right hand.  Another VA treatment record 
from November 2008 indicates that the Veteran had recurrent 
dermatitis.  Additionally, a March 2009 VA treatment record 
contains a diagnosis of lentigos.  Clearly, prior diagnoses were 
of record concerning the Veteran's claimed skin disorder.  It 
does not appear that the VA examiner considered these prior 
diagnoses.

Finally, the examiner gave no clear rationale for his opinion 
that none of the Veteran's lesions were related to the conditions 
that he had while on active duty.  He simply stated that none of 
the lesions could be considered related to pityriasis or to 
lipomas.  He did not give any reasons or bases for the expressed 
opinion.  

The Board notes that in assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Another factor for assessing the probative value of a 
medical opinion is the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In light 
of the inconsistencies between the September 2009 VA examination 
report and the evidence of record, and considering the lack of 
rationale provided by the examiner for his opinion, the Board 
finds that the Veteran should be afforded another VA examination 
in order to determine the nature and likely etiology of any 
current skin disorders.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to ascertain the nature and 
likely etiology of the claimed skin disorder.  
The entire claims file must be made available 
to the examiner, and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.

Based on the claims file review and the 
examination findings, the examiner should 
opine as to whether the Veteran's claimed 
skin disorder is at least as likely as not 
(e.g., a 50 percent or greater probability) 
related to his in-service skin symptoms.  

The examiner is specifically requested to 
consider and comment on the skin diagnoses 
the Veteran received during and after 
service, as reflected in the body of the 
remand.  Additionally, the examiner should 
set forth all examination findings, along 
with a complete rationale for all 
conclusions reached.

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issue on 
appeal should be readjudicated in light of 
all the evidence of record.  If the benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and his 
representative with a Supplemental Statement 
of the Case that includes clear reasons and 
bases for all determinations, and afford them 
the appropriate time period for response.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

